PER CURIAM.
This action was brought to recover for broker’s commissions, claimed to have been earned by the plaintiff in selling property owned by the defendants. There is no evidence whatever to connect the defendant Somergrad with the ownership of the property sold, or the employment of the plaintiff to sell the same. As to the employment of the plaintiff by the defendant Harrison there is no dispute, and as to whether or not his efforts resulted in making the sale there was sufficient testimony upon which to find that he was the procuring cause, and therefore the judgment against Harrison should be affirmed. Judgment as to the defendant Somergrad reversed, and complaint dismissed, with costs. Judgment as to defendant Harrison affirmed, with costs.